NOT FOR PUBLICATION

                     UNITED STATES COURT OF APPEALS                         FILED
                             FOR THE NINTH CIRCUIT                           OCT 06 2010

                                                                        MOLLY C. DWYER, CLERK
                                                                          U .S. C O U R T OF APPE ALS

ELMER R. SEEVERS,                                No. 08-56680

               Plaintiff - Appellant,            D.C. No. 3:05-cv-00481-J-BLM

  v.
                                                 MEMORANDUM *
UNITED STATES OF AMERICA; et al.,

               Defendants - Appellees.



                    Appeal from the United States District Court
                      for the Southern District of California
                    Napoleon A. Jones, District Judge, Presiding

                           Submitted September 13, 2010 **

Before:        SILVERMAN, CALLAHAN, and N.R. SMITH, Circuit Judges.

       Elmer R. Seevers appeals pro se from the district court’s order denying his

motion to reconsider the dismissal of his action alleging constitutional violations

arising from injuries that he suffered while employed by the Department of the

Navy. We have jurisdiction under 28 U.S.C. § 1291. We review for an abuse of

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
discretion. Sch. Dist. No. 1J, Multnomah County, Or. v. ACandS, Inc., 5 F.3d

1255, 1262 (9th Cir. 1993). We affirm.

      The district court did not abuse its discretion by denying Seevers’s motion

for reconsideration because Seevers failed to establish any basis for

reconsideration. See id. at 1263 (Rule 60(b) permits reconsideration only upon a

showing of (1) mistake, surprise, or excusable neglect; (2) newly discovered

evidence; (3) fraud; (4) a void judgment; (5) a satisfied or discharged judgment; or

(6) extraordinary circumstances that would justify relief).

      Seevers’s remaining contentions are unpersuasive.

      AFFIRMED.




                                          2                                    08-56680